SCHEDULE 14C (Rule 14c-101) INFORMATION REQUIRED IN INFORMATION STATEMENT SCHEDULE 14C INFORMATION Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Check the appropriate box: [X]Preliminary Information Statement []Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)(2)) []Definitive Information Statement PACIFIC OFFICE PROPERTIES TRUST, INC. (Name of Registrant as Specified in its Charter) Payment of Filing Fee (check the appropriate box): [X]No Fee Required. []Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. 1)Title of each class of securities to which transaction applies: 2)Aggregate number of securities to which transaction applies: 3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth amount on which filing fee is calculated and state how it was determined): 4)Proposed maximum aggregate value of transaction: 5)Total fee paid: []Fee paid previously with preliminary materials. []Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offering fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of the filing. 1)Amount previously paid: 2)Form, Schedule or Registration Statement No.: 3)Filing Party: 4)Date Filed: PACIFIC OFFICE PROPERTIES TRUST, INC. 233 Wilshire Boulevard Suite830 Santa Monica, California 90401 NOTICE OF ACTION TO BE TAKEN PURSUANT TO WRITTEN CONSENT OF STOCKHOLDER HOLDING A MAJORITY OF VOTING POWER IN LIEU OF A SPECIAL MEETING OF STOCKHOLDERS To Our Stockholders: NOTICE IS HEREBY GIVEN that Pacific Office Properties Trust, Inc., a Maryland corporation (the “Company”), has received a written consent in lieu of a stockholders meeting from a stockholder representing at least a majority of our outstanding voting power on the close of business as of August [], 2009 (the “Record Date”) approving certain amendments to our charter (the “Articles of Amendment and Restatement”), including an amendment to the terms of our proportionate voting preferred stock.The amendment to the terms of our proportionate voting preferred stock removes the transfer restriction on shares of proportionate voting preferred stock that would prohibit transfer of any share of such proportionate voting preferred stock without prior approval of the Company, and deletes the statement of value of the proportionate voting preferred stock.The other amendments to the Company’s charter included in the Articles of Amendment and Restatement consist of the following: · Requiring cause for the removal of directors even when the removal is recommended by the Board of Directors; · Requiring that the Board of Directors establish ownership limits for those persons exempted from the ownership limitations included in the charter; · Clarifying that advancement of expenses may be made to potential indemnitees without a preliminary determination of the ultimate entitlement to indemnification, and that rights to indemnification and advancement of expenses vest immediately upon election of a director or officer; and · Clarifying that stockholder consents may be given by electronic transmission. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY As of the close of business on the Record Date, there were 3,061,425 shares of our common stock and one share of proportionate voting preferred stock outstanding.Each share of our common stock is entitled to one vote in connection with the matters described above.Our one outstanding share of proportionate voting preferred stock entitles its holder to cast votes equal to the total number of shares of common stock issuable upon exchange of the common limited partnership units (“Common Units”) and convertible preferred limited partnership units (“Preferred Units”) issued by Pacific Office Properties, L.P. and held by POP Venture, LLC (“Venture”).On the Record Date, Pacific Office Management, Inc., the holder of our outstanding share of proportionate voting preferred stock, which represents 93.8% of the voting power of the Company, signed a written consent approving the above actions.As a result, the foregoing actions were approved by the stockholders of the Company and neither a meeting of the stockholders nor additional written consents are necessary.Thus, your consent is not required and is not being solicited in connection with the approval of the Articles of Amendment and Restatement. We have asked brokers and other custodians, nominees and fiduciaries to forward this Information Statement to the beneficial owners of the common stock held of record by such persons and will reimburse such persons for out-of-pocket expenses incurred in forwarding such material. This Information Statement was first mailed on or about August [], 2009 to the stockholders of record on the Record Date.In accordance with Rule 14c-2 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), the Articles of Amendment and Restatement will not be effective until 20 calendar days after the date this Information Statement is mailed. By Order of the Board of Directors /s/ TAMARA G. EDWARDS TAMARA G. EDWARDS Corporate Secretary Santa Monica, California August [], 2009 Important Notice Regarding the Availability of Information Statement This Information Statement is also available at [http://www.] APPRAISAL RIGHTS The stockholders have no dissenters’ rights of appraisal.Holders of our common stock are entitled to notice of the actions taken by consent of the stockholders, which notice is provided by this Information Statement. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth certain information regarding beneficial ownership and voting power of all of our common stock as of August 12, 2009, by: (i)each person whom we know to own beneficially more than 5% of our common stock, (ii)each of our directors and executive officers, and (iii)all of our directors and executive officers as a group. To our knowledge, the persons named in the table have sole voting and investment power with respect to all shares of common stock shown as beneficially owned by them, subject to community property laws where applicable and the information contained in the footnotes to this table. SHARES BENEFICIALLY OWNED(2) NUMBER OF PERCENT OF SHARES OF PERCENT OF TOTAL VOTING NAME AND ADDRESS(1) COMMON STOCK CLASS POWER(3) Jay H. Shidler(4) 46,597,193 13.8 % 94.6 % Dallas E. Lucas — — — Thomas R. Hislop 13,760 * * Clay W. Hamlin 6,060 * * Michael W. Brennan 6,060 * * Robert L. Denton 6,060 * * Paul M. Higbee 6,060 * * James M. Kasim — — — Matthew J. Root 110,000 (5) 3.6 % * James R. Ingebritsen 90,000 (6) 2.9 % * Lawrence J. Taff 100,000 3.3 % * All directors and executive officers as a group (11 persons) (7) 46,935,193 24.9 % 95.3 % James C. Reynolds(8) 276,500 9.0 % * Steven J. Lewis(9) 180,000 5.9 % * * Less than 1%. (1) Unless otherwise indicated, the address for each listed person is c/o Pacific Office Properties Trust, Inc., 233 Wilshire Boulevard, Suite830, Santa Monica, California 90401. (2) Beneficial ownership is determined in accordance with Rule13d-3 promulgated under the Exchange Act and generally includes securities that a person has the right to acquire within 60days of the date hereof. (3) In calculating the percentage of total voting power, the voting power of shares of common stock (one vote per share) and proportionate voting preferred stock (one vote for each share of common stock for which the Common Units and Preferred Units held by Venture could be redeemed) has been aggregated. (4) This includes 423,500 shares of common stock held indirectly by Mr.Shidler and 46,173,693 shares of common stock represented by the Common Units and Preferred Units held by Venture, which is controlled by Mr.Shidler, and into which the Common Units and Preferred Units would be convertible absent the restrictions currently placed on such conversion. The percentage reported under “Percent of Class” does not reflect the 46,173,693 shares of common stock represented by the Common Units and Preferred Units, as referenced above. Pursuant to a Schedule13D filed with the SEC on March31, 2008, Mr.Shidler, Shidler Equities L.P., a Hawaii limited partnership (“Shidler LP”), and Shidler Equities Corp., a Hawaii corporation (“Shidler Corp.” and collectively, with Mr.Shidler and Shidler LP, “Shidler”) have sole voting and sole dispositive power over 423,500 shares of common stock. The address for Shidler is 841 Bishop Street Suite1700, Honolulu, HI 96813. (5) This includes 10,000 shares of common stock held directly by MJR Equities, LLC, of which Mr. Root is the managing member, and 100,000 shares of common stock held by a trust of which Mr. Root is the trustee. Mr.Root disclaims beneficial ownership of the 100,000 shares held by this trust. Mr.Root’s minor children are the beneficiaries of the Root Family Investment Trust, an irrevocable trust that owns an additional 90,000 shares of common stock; Mr.Root does not have investment or voting control over these shares. (6) All 90,000 shares of common stock are held by a trust of which Mr.Ingebritsen is the trustee. Mr.Ingebritsen disclaims beneficial ownership of the 90,000 shares held by this trust. Mr.Ingebritsen’s minor children are the beneficiaries of the Ingebritsen Children Trust, an irrevocable trust that owns 100,000 shares of common stock; Mr.Ingebritsen does not have investment or voting control over these shares. (7) Includes 46,173,693 shares of common stock represented by the Common Units and Preferred Units held by Venture, which is controlled by Mr.Shidler, and into which the Common Units and Preferred Units would be convertible absent the restrictions currently placed on such conversion. (8) Information based on a Schedule13G filed with the SEC on March31, 2008, by James C. Reynolds and The James C. Reynolds Revocable Living Trust, under a Trust Agreement dated May 25, 1982 for The James C. Reynolds Revocable Living Trust (the “Reynolds Trust”), of which Mr. Reynolds is the trustee. The Schedule13G states that Mr.Reynolds and the Reynolds Trust have sole voting and sole dispositive power over 276,500 shares of common stock. The address for Mr.Reynolds and the Reynolds Trust is 10188 Telesis Court Suite222, San Diego, CA 92121. (9) Information based on a Schedule13G filed with the SEC on March31, 2008, by Steven J. Lewis, Cheryl Lewis and The Lewis Family Foundation, under a Trust Agreement dated June20, 2007 for The Lewis Family Foundation (the “Lewis Trust”), of which Mr.Lewis and Mrs.Lewis are co-trustees. The Schedule13G states that each of Mr.Lewis, Mrs.Lewis and the Lewis Trust have shared voting and shared dispositive power over 180,000 shares of common stock. The address for each of Mr.Lewis, Mrs.Lewis and the Lewis Trust is 841 Bishop Street Suite1700, Honolulu, HI AMENDMENTS TO OUR CHARTER General Our Board of Directors and stockholders holding at least a majority of our voting power have approved certain amendments to our charter set forth in the Articles of Amendment and Restatement (collectively, the “Amendments”), including an amendment to the terms of our proportionate voting preferred stock.The purpose of the amendment to the terms of our proportionate voting preferred stock is to remove the transfer restriction on shares of proportionate voting preferred stock that would prohibit transfer of any share of such proportionate voting preferred stock without prior approval of the Company, and to delete the statement of value of the proportionate voting preferred stock.The purpose of the other Amendments is to: · Require cause for the removal of directors even when the removal is recommended by the Board of Directors; · Require that the Board of Directors establish ownership limits for those persons exempted from the ownership limitations included in the charter; · Clarify that advancement of expenses may be made to potential indemnitees without a preliminary determination of the ultimate entitlement to indemnification, and that rights to indemnification and advancement of expenses vest immediately upon election of a director or officer; and · Clarify that stockholder consents may be given by electronic transmission. The following descriptions of the Amendments are qualified by the text of the Articles of Amendment and Restatement attached hereto as Exhibit A. Vote Required Maryland law provides that the Amendments must be approved by the Board of Directors in a resolution setting out the Amendments and declaring their advisability and directing that they be submitted for consideration by the stockholders entitled to vote thereon.When stock is outstanding, Section 2-604 of the Maryland General Corporation Law requires that proposed amendments to a corporation’s charter be approved by the affirmative vote of stockholders entitled to cast two-thirds of all the votes entitled to be cast on the matter unless the corporation’s charter requires a lesser proportion, but not less than a majority, of votes.The Company’s charter requires only a majority vote.Section 2-505 of the Maryland General Corporation Law provides that, if authorized by the charter of a corporation, the holders of common stock entitled to vote generally in the election of directors may take action or consent to any action by delivering a consent of the stockholders entitled to cast not less than the minimum number of votes that would be necessary to authorize or take the action at a stockholders meeting, provided that the corporation gives notice of the action not later than 10 days after the effective date of the action to each stockholder who, if the action had been taken at a meeting, would have been entitled to notice of the meeting.The Company’s charter permits such action.Pacific Office Management, Inc., the holder of our outstanding share of proportionate voting preferred stock, which represents 46,173,693 votes (or 93.8% of the voting power of the Company), has approved the Amendments by written consent on August [], 2009. Summary of the Amendments Preferred Stock Terms.The terms of the Company’s proportionate voting preferred stock currently restrict the transferability of the proportionate voting preferred stock without the prior approval of the Company.The Amendments remove this restriction.Furthermore, the terms of our proportionate voting preferred stock currently state that, for purposes of the Aggregate Stock Ownership Limit in our charter, the proportionate voting preferred stock shall have no value.The Amendments remove this statement of value. Removal of Directors.Our charter currently provides that, subject to the rights of holders of one or more classes or series of stock to elect or remove one or more directors, any director may be removed from office at any time: (i)with Cause (as defined below), and then only by the affirmative vote of at least a majority of the votes entitled to be cast by the stockholders generally in the election of directors, or (ii)with or without Cause, and then only if (a)the removal of such director is recommended by the Board of Directors pursuant to a resolution approved by at least a majority of the total number (rounded up to the nearest whole number) of Directors that the Company would have if there were no vacancies on the Board of Directors at the time such resolution is presented to the Board of Directors for adoption and if the director whose removal is sought were not counted in such total number; and (b)the removal of such director is approved by the vote of a majority of all the votes entitled to be cast by the holders of shares of the Company’s capital stock entitled to vote generally in the election of directors.The Amendments provide that, subject to the rights of holders of one or more classes or series of stock to elect or remove one or more directors, any director may be removed from office at any time, but only for Cause, and then only by the affirmative vote of at least a majority of the votes entitled to be cast by the stockholders generally in the election of directors.“Cause” for purposes of this provision is defined as conviction of a felony involving a crime of moral turpitude or a final judgment of a court of competent jurisdiction holding that such director caused demonstrable, material financial harm to the Company through bad faith or active and deliberate dishonesty. This provision of the Articles of Amendment and Restatement could potentially have an anti-takeover effect.Under certain circumstances, this provision could impede the removal of a director and thus preclude the acquisition of control of the Company through the removal of existing directors and the election of nominees to fill the newly created vacancies, even if the stockholders believe such removal would be beneficial. Restriction on Transfer and Ownership of Shares.In connection with our qualification as a real estate investment trust under the Internal Revenue Code of 1986, as amended, our charter restricts any person, other than an “Excepted Holder,” from beneficially or constructively owning in excess of (i) 4.9% (in economic value or in number of shares, whichever is more restrictive) of the aggregate of the outstanding shares of the Company’s common stock, or (ii) 4.9% in economic value of the aggregate of the outstanding shares of the Company’s capital stock.Excepted Holders are excluded from these ownership restrictions, but our charter currently provides that the Board of Directors may establish or increase an “Excepted Holder Limit” setting ownership limitations applicable to the Excepted Holders.The Amendments will require the Board of Directors to establish or increase an Excepted Holder Limit applicable to each of the Excepted Holders. Advancement of Expenses.The indemnification provisions in our charter currently provide that the Company must advance expenses under certain circumstances to current and former directors and officers, and may advance expenses under certain circumstances to current and former employees and agents, in each case, under procedures permitted or required by applicable law.The Amendments clarify that such advancement of expenses does not require a preliminary determination of the ultimate entitlement to indemnification.In addition, the Amendments state that the rights to indemnification and to the advancement of expenses set forth in the charter vest immediately upon the election of a director or officer. Informal Action by Stockholders.Our charter provides that any action required or permitted to be taken at a meeting of stockholders may be taken without a meeting if there is filed with the records of the stockholders’ meetings a written consent which sets forth the action and is signed by stockholders entitled to cast not less than the minimum number of votes that would be necessary to authorize or take the action at a stockholders’ meeting.Consistent with Maryland law, the Amendments clarify that such consent may be given in writing or by electronic transmission. Exhibit A PACIFIC OFFICE PROPERTIES TRUST, INC. ARTICLES OF AMENDMENT AND RESTATEMENT FIRST: Pacific Office Properties Trust, Inc., a Maryland corporation (the “Corporation”), desires to amend and restate its charter as currently in effect and as hereinafter amended. SECOND: The following provisions are all the provisions of the charter currently in effect and as hereinafter amended: ARTICLE I NAME The name of the corporation (the “Corporation”) is: Pacific Office Properties Trust, Inc. ARTICLE II PURPOSES The purpose for which the Corporation is formed is to engage in any lawful business or other activity (including, without limitation or obligation, engaging in business as a REIT) for which corporations may be organized under the general laws of the State of Maryland as now or hereafter in force. For purposes of this charter of the Corporation (as amended from time to time, the “Charter”), the term “REIT” shall mean a real estate investment trust under Sections856 through 860 of the Internal Revenue Code of 1986, as amended from time to time, or any successor statute (the “Code”). ARTICLE III PRINCIPAL OFFICE IN MARYLAND The address of the principal office of the Corporation in Maryland is c/o CSC Lawyers Incorporating Service Company, whose post office address is 7 St. Paul Street, Suite1660, Baltimore, Maryland 21202. ARTICLE IV RESIDENT AGENT The name of the resident agent of the Corporation in the State of Maryland is CSC Lawyers Incorporating Service Company, whose post office address is 7 St. Paul Street, Suite1660, Baltimore, Maryland 21202. The resident agent is a Maryland corporation. ARTICLE V PROVISIONS FOR DEFINING, LIMITING AND REGULATING CERTAIN POWERS OF THE CORPORATION AND OF THE STOCKHOLDERS AND DIRECTORS Section5.1Number of Directors. The business and affairs of the Corporation shall be managed under the direction of the Board of Directors. The number of directors of the Corporation is currently seven (7), which number may be increased or decreased pursuant to the bylaws of the Corporation (the “Bylaws”) but shall never be less than the minimum number required by the Maryland General Corporation Law, as amended from time to time (the “MGCL”) and shall never be less than four (4)or more than nine (9)members. A-1 The directors of the Corporation shall be divided into three classes, ClassI, ClassII and ClassIII, as nearly equal in number as the then total number of directors constituting the entire board of directors permits with the term of office of one class expiring each year. At each annual meeting of stockholders, the successors to the class of directors whose term shall then expire shall be elected to hold office for a term expiring at the third succeeding annual meeting of stockholders. The Corporation elects that, except as may be provided by the Board of Directors in setting the terms of any class or series of stock, any vacancies in the Board of Directors for any reason, including any directorships resulting from any increase in the number of directors, may be filled only by the Board of Directors, acting by a majority of the directors then in office, although less than a quorum, and any directors so chosen shall hold office until the next election of the class for which such directors shall have been chosen and until their successors shall be elected and qualify. If the number of directors is changed, any increase or decrease in the number of directors shall be apportioned among the classes so as to maintain all classes as equal in number as possible. The names and classes of the persons who are to serve as directors until their successors are elected and qualify are: Name Class Robert L. Denton Class I Thomas R. Hislop Class I Dallas Lucas Class II Clay W. Hamlin Class II Paul M. Higbee Class II Michael W. Brennan Class III Jay H. Shidler Class III Section5.2Informal Action by Stockholders. Any action required or permitted to be taken at a meeting of stockholders may be taken without a meeting if there is filed with the records of the stockholders’ meetings a consent in writing or by electronic transmission which sets forth the action and is given by stockholders entitled to cast not less than the minimum number of votes that would be necessary to authorize or take the action at a stockholders meeting. The Corporation shall give notice of any such action to each holder of each class of stock that is entitled to vote on such matter not later than 10days after the effective time of the action. Section5.3Other Matters.
